\<*71*IH
                                ELECTRONIC RECORD




COA#       02-14-00180-CR                        OFFENSE:        22.021


           Michael Wade Riddle v. The State
STYLE:     ofTexas                               COUNTY:         Wichita

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    89th District Court



DATE: 10/23/2014                  Publish: NO    TC CASE #:      41,428-C




                        IN THE COURT OF CRIMINAL APPEALS


          Michael Wade Riddle v. The State of
STYLE:    Texas                                       CCA#:         IU11-H
         APP£u-AA/r'>s                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      0*//<f/j20/r                               SIGNED:                          PC:

JUDGE:         f^Uoutp^.                              PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD